COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff, Judges Russell and AtLee
UNPUBLISHED


              Argued at Richmond, Virginia


              PATRICIA ANN GERALD
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1931-15-2                                    CHIEF JUDGE GLEN A. HUFF
                                                                                 DECEMBER 27, 2016
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                                               Cheryl V. Higgins, Judge

                               Michael J. Hallahan, II, for appellant.

                               Christopher P. Schandevel, Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Patricia Ann Gerald (“appellant”) appeals her conviction of perjury, in violation of Code

              § 18.2-434. After being convicted of driving on a suspended license, third offense, in the

              Albemarle County General District Court, a grand jury indicted appellant for perjury. Appellant

              appealed the driving on a suspended license conviction to the Albemarle County Circuit Court

              (“trial court”), which, following a bench trial on both charges, convicted appellant for driving on

              a suspended license, third offense, and for committing perjury in the general district court. The

              trial court sentenced appellant to an active sentence of three months’ imprisonment for the

              perjury conviction and ten days’ imprisonment on the driving on a suspended license conviction.

              On appeal, appellant challenges the sufficiency of the evidence for the perjury conviction and

              contends that the trial court was an improper venue for the perjury trial. For the following

              reasons, this Court affirms the conviction.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         I. BACKGROUND

          On appeal, “we consider the evidence and all reasonable inferences flowing from that

evidence in the light most favorable to the Commonwealth, the prevailing party at trial.”

Williams v. Commonwealth, 49 Va. App. 439, 442, 642 S.E.2d 295, 296 (2007) (en banc)

(quoting Jackson v. Commonwealth, 267 Va. 666, 672, 594 S.E.2d 595, 598 (2004)). So viewed,

the evidence is as follows.

          Between 3:00 and 4:00 p.m. on May 26, 2013, a Mercedes rear-ended a Toyota Matrix

driven by Paul Welch (“Welch”) while he waited for a traffic signal on Ivy Road in Albemarle

County. Welch “immediately” opened his door to exit his car and saw in his mirror the

Mercedes’s driver stepping out of the driver’s side. Welch identified the driver as appellant.

Welch walked to the passenger side of the Mercedes, and Tarsha Gerald (“Tarsha”)—appellant’s

daughter—stepped out of the front passenger side of the vehicle. The only other person Welch

observed in the Mercedes was a woman in the backseat who did not leave the car. Tarsha

identified herself as the car’s owner and gave Welch a piece of paper with her contact

information, insurance company, and license plate number. Tarsha had only a state-issued

identification card and did not show Welch a driver’s license.

          Welch then asked to see the license belonging to the car’s driver, appellant. At that point,

the two women switched sides—Tarsha “ran around to the driver’s side, hopped in the car, and

[appellant] got in the passenger seat, and they sped off.” Welch followed the Mercedes long

enough to confirm that the license plate number appellant gave him was accurate and then called

police.

          Albemarle County Police Officer Ralph Scopelliti (“Scopelliti”) responded to the scene

and, based on his conversation with Welch, radioed information about the incident to dispatch.

Officer Carl Scott Miller (“Miller”) heard Scopelliti’s call and then traveled to an address
                                                  -2-
associated with the Mercedes provided by dispatch. On arrival, he located the car, appellant, and

Tarsha. Appellant identified herself to Miller as the vehicle’s owner, asked him if “this was

about the crash,” and admitted that “she had been driving.” After Miller asked for appellant’s

driver’s license, appellant showed him a state identification card and acknowledged that her

license was suspended. Miller later confirmed that both Tarsha and appellant had suspended

licenses.

       During the investigation, Scopelliti called a phone number Miller provided him in order

to follow up with the two women. Scopelliti identified himself, and then confirmed that he was

speaking with Tarsha. After asking Tarsha several questions, Scopelliti asked to speak with

appellant, who then came on the line and identified herself as appellant. In response to

Scopelliti’s asking “if she was in an accident,” appellant responded “yes.” Scopelliti then asked

appellant “if she drove before and after the accident,” and she responded “yes.” Finally,

Scopelliti asked appellant whether she had a driver’s license, and she replied that she did.

       Based on the investigation, both appellant and Tarsha were charged with driving on a

suspended license in violation of Code § 46.2-301. The joint trial of appellant and Tarsha as

codefendants took place in Albemarle County General District Court on October 8, 2013. The

general district court judge administered oaths to appellant, Tarsha, and the Commonwealth’s

witnesses before the trial began. Both appellant and Tarsha testified in their own defense.

       Because there was no record of the general district court proceedings, during the later

circuit court proceedings the Commonwealth relied on Scopelliti’s testimony to establish the

events of the general district court trial. His testimony established that, on direct examination,

both appellant and Tarsha denied driving. During the general district court trial, the

Commonwealth’s attorney had read from Miller’s investigation notes, which contained the

questions he asked appellant and Tarsha during the investigation, in order to ask the
                                                -3-
codefendants those same questions on cross-examination. Scopelliti had an identical copy of

Miller’s notes on which he had recorded what questions the Commonwealth’s attorney had asked

appellant.

        Specifically, the Commonwealth’s attorney had first asked appellant “if she had spoken

to Officer Miller.” Appellant’s “answer was no.” The Commonwealth’s attorney then had

“asked if Officer Miller asked her about her driver’s license and if she had told him that she did

not have one because she had to pay reinstatement fees,1 and the answer was no, she didn’t make

any of those statements.” Finally, the Commonwealth’s attorney had asked appellant “if the

officer asked if her name was Patricia Gerald and that she had been driving the car that day, and

the answer was no.” After cross-examining both appellant and Tarsha, the Commonwealth had

asked the codefendants if they understood they were under oath, and both independently

answered that they understood they were under oath and they had told the truth on

cross-examination.

        The general district court found both appellant and Tarsha guilty of driving on suspended

licenses, and both appealed their convictions to the circuit court where they were tried jointly for

the original driving on a suspended license charges as well as for committing perjury during the

general district court trial.

        Following the close of the Commonwealth’s evidence during the circuit court trial, which

included the testimony of Welch, Miller, and Scopelliti, Tarsha testified in her own defense.

According to Tarsha, she, appellant, appellant’s boyfriend Aaron Alexander, Tarsha’s two

children, and a woman named Bianca “Tiffany” Horne (“Horne”) drove to Waynesboro in the

Mercedes on May 26, 2013 to buy groceries. Tarsha testified that Horne drove to and from


        1
        Previously, Miller testified that “In my twenty . . . years of law enforcement, the only
reason why somebody pays reinstatement fees is because they’re suspended.”
                                                -4-
Waynesboro, and was driving when the Mercedes struck Welch’s Toyota. She further testified

that after she gave Welch her contact and insurance information, Welch told her she could leave

so Horne drove them back to appellant’s apartment. Tarsha testified that she remembered

speaking with Miller at her apartment and that when he asked her for her driver’s license, she

gave him her state identification. She denied ever speaking to Scopelliti and further denied

giving false testimony about the matter in the general district court trial.

       Called as a defense witness on December 1, 2014, Horne testified that she had known

Tarsha for “five months . . . or a year.” When counsel for Tarsha asked Horne to clarify how she

knew Tarsha on May 26, 2013 when she had just testified that she had known appellant for only

a year, Horne replied: “I—I met her in Waynesboro.” She further testified that when she was

driving back from Waynesboro, only Tarsha was in the car with her. When asked whether she

was present when an automobile accident occurred on May 26, 2013, Horne replied: “I was a

licensed driver coming back from Waynesboro back to Charlottesville, and I plead the Fifth.”

The defense also called Aaron Alexander, who testified that he was in pain due to back problems

and noted that he was asleep in the backseat during the incident. He identified Horne as the

driver after initially referring to her as “whatyoucallum,” and testified that he did not know

Horne’s last name. Although called to the stand, appellant invoked her Fifth Amendment right

against self-incrimination and refused to testify.

       During the trial, appellant’s counsel objected to venue on the basis that the Albemarle

County General District Court is located in the City of Charlottesville, not Albemarle County,

and thus the trial court was an improper venue for appellant’s perjury trial. The trial court

determined that the parties would “finish the case except for the issue with regards to venue,”

which it granted the parties leave to brief. Appellant moved to strike at the close of the

Commonwealth’s evidence and renewed that motion at the close of all evidence. Appellant
                                                 -5-
contended that the Commonwealth failed to present sufficient evidence to establish that the

allegedly perjurious testimony concerned a material issue, that the evidence did not sufficiently

corroborate the falsity of appellant’s statement, and that Welch’s testimony was insufficient

because he was interested in the prosecution. The Court denied the motions to strike and

continued the case for closing argument following receipt of the venue briefs.

       The trial reconvened for closing arguments on February 24, 2015 after the parties filed

their venue briefs. Appellant argued that, under the City of Charlottesville’s charter, property

owned by Albemarle County within the City of Charlottesville is subject to the “joint

jurisdiction” of the city and county.2 Appellant distinguished “concurrent jurisdiction” from

“joint jurisdiction,” which appellant argued would require city and county officers to act in

concert to conduct a prosecution, and concluded that under the charter Albemarle County could

not “act unilaterally to do a criminal prosecution” for crimes committed in the county

courthouse. The trial court ruled that, although the courthouse is within the City of

Charlottesville, the phrase “joint jurisdiction” implied that “the jurisdiction is shared, and it

doesn’t mean that they have to act together.”

       Ultimately, the trial court concluded that the Commonwealth proved venue was proper,

then went on to convict appellant of driving on a suspended license and committing perjury in

the general district court. The trial court noted that it gave Welch’s testimony “great weight” in

light of his testimony’s detail and the lack of anything “in cross-examination that really attacked

or took away from [his] credibility.” The trial court noted appellant’s statements to Miller were

corroborated by the testimony of Welch and Scopelliti, and it additionally observed that



       2
         Throughout the trial of appellant and Tarsha, appellant’s counsel frequently adopted
Tarsha’s counsel’s arguments as his own. Such was the case specifically with respect to the
venue argument.
                                                 -6-
“whether or not one is driving at the time of an accident seems to be a singular significant

event.” The trial court declined to find the defense witnesses’ accounts credible, finding that

“there are too many discrepancies in the testimony between [appellant] and the other witnesses.”

        Appellant subsequently filed motions to reconsider the venue and sufficiency issues,

which the trial court denied. This appeal followed.

                                   II. STANDARD OF REVIEW

        Our standard for reviewing the sufficiency of the evidence is firmly established:

                [W]hen the sufficiency of the evidence is challenged on appeal, the
                evidence and all reasonable inferences fairly drawn therefrom must
                be viewed in the light most favorable to the Commonwealth. The
                trial court’s judgment should be affirmed unless it appears that it is
                plainly wrong or without evidence to support it.

Spencer v. Commonwealth, 238 Va. 275, 283, 384 S.E.2d 775, 779 (1989) (citations omitted).

Under this familiar standard of review, “[a]n appellate court does not ‘ask itself whether it

believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Williams v.

Commonwealth, 278 Va. 190, 193, 677 S.E.2d 280, 282 (2009) (quoting Jackson v. Virginia,

443 U.S. 307, 318-19 (1979)). “Rather, the relevant question is whether ‘any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.’” Id.

Thus, this standard “gives full play to the responsibility of the trier of fact fairly to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” Jackson, 443 U.S. at 319.

        “In its review, this Court will give deference to the trial court’s findings of fact, but

review the trial court’s ‘statutory interpretations and legal conclusions de novo.’” Wallace v.

Commonwealth, 65 Va. App. 80, 88, 774 S.E.2d 482, 486 (2015) (quoting Brown v.

Commonwealth, 57 Va. App. 381, 390, 702 S.E.2d 582, 586 (2010)).



                                                  -7-
                                          III. ANALYSIS

       Appellant raises two assignments of error in this appeal:

               1. The appellant states and assigns error to the trial court for
                  finding that the evidence was sufficient to find the appellant
                  guilty of perjury in violation of Virginia Code Section 18.2-434
                  . . . because the Commonwealth’s evidence didn’t exclude all
                  reasonable hypothesis of innocence and did not rise to the level
                  to prove that the appellant was guilty beyond a reasonable
                  doubt because the trial court was plainly wrong as to the
                  interpretation of the evidence, as there was no credible
                  evidence, even granting the Commonwealth all reasonable
                  inferences, to support the appellant’s guilt beyond a reasonable
                  doubt.

               2. The appellant states and assigns error to the trial court for
                  finding that Albemarle County was the proper venue for an
                  offense committed in the Albemarle County General District
                  Court.

                                            A. Perjury

       Appellant first contends that the trial court erred in finding the evidence was sufficient to

convict her of perjury in violation of Code § 18.2-434. Specifically, appellant argues that

because the Commonwealth did not prove what questions were asked to appellant that elicited

allegedly perjurious responses, the evidence did not rise to the high quantum of proof necessary

to sustain a perjury conviction. Appellant’s argument is without merit.

       “The common law crime of perjury is codified at Code § 18.2-434.” Williams v.

Commonwealth, 8 Va. App. 336, 339, 381 S.E.2d 361, 363 (1989). Code § 18.2-434 provides in

pertinent part: “If any person to whom an oath is lawfully administered on any occasion

willfully swears falsely on such occasion touching any material matter or thing . . . he is guilty of

perjury, punishable as a Class 5 felony.” “[I]n order to sustain a perjury conviction under this

statute, the Commonwealth [bears] the burden of proving: (1) that an oath was lawfully

administered; (2) that the defendant wilfully swore falsely; and (3) that the facts to which he


                                                -8-
falsely swore were material to a proper matter of inquiry.” Mendez v. Commonwealth, 220 Va.
97, 102, 255 S.E.2d 533, 535 (1979). To be material, the testimony at issue “must have been

relevant in the trial of the case, either to the main issue or some collateral issue.” Holz v.

Commonwealth, 220 Va. 876, 881, 263 S.E.2d 426, 429 (1980). Additionally, sustaining “a

perjury conviction under Code § 18.2-434 requires proof of falsity from the testimony of at least

two witnesses or other corroborating evidence of falsity in the event the case is supported by the

testimony of only one witness.” Keffer v. Commonwealth, 12 Va. App. 545, 549, 404 S.E.2d
745, 747 (1991).

       The allegedly perjurious statement at issue is appellant’s denial before the general district

court that she was driving on the date in question. Appellant does not contest that she was under

oath when she testified at the general district court trial, a fact apparent from the record.

Appellant further concedes that the issue of whether she was driving was material in a

prosecution for driving on a suspended license. Finally, the Commonwealth satisfied its burden

of establishing the falsity of the statement through sufficient corroborating evidence.

       Welch’s testimony established that appellant was driving at the time of the accident;

however, because a perjury conviction “requires proof of falsity from the testimony of at least

two witnesses or other corroborating evidence of falsity,” id., the Commonwealth was required

to produce an additional witness or other corroborating evidence to sustain its burden. It did so

here through the introduction of appellant’s out of court confessions on two occasions to

different officers who she knew were investigating the accident.

       Miller testified that after asking who had been driving the vehicle, appellant “stated it

was her vehicle, that she had been driving.” Additionally, Scopelliti testified that appellant

replied “yes” after he asked her “if she drove before and after the accident.” Although she was

not under oath when she spoke to the two officers, the fact that, knowing her privilege to drive
                                                 -9-
had been suspended, she confirmed for investigating officers that she had in fact driven

sufficiently corroborates Welch’s testimony for a conviction under Code § 18.2-434. The trial

court’s conclusion draws further support from its evaluation of the evidence presented by

appellant. “When a defendant in a . . . criminal case proceeds to introduce evidence in his own

behalf,” the Commonwealth’s “case may be strengthened by [the] defendant’s evidence.”

Spangler v. Commonwealth, 188 Va. 436, 438, 50 S.E.2d 265, 266 (1948). Here, although

appellant did not testify in her own defense, the testimony of the other defense witnesses was

often contradictory and doubtful. The trial court specifically noted in its ruling that it found

“there are too many discrepancies in the testimony.” Each element of perjury was thus amply

established by the evidence.

       Nonetheless, appellant contends that the perjury conviction cannot stand because the

Commonwealth did not prove the exact questions asked of appellant during the general district

court trial because Scopelliti conceded that he could not recall, “word for word,” what the

questions were. Even if such proof were required under Virginia law, the evidence viewed in the

light most favorable to the Commonwealth demonstrates that the Commonwealth adequately

established the questions that elicited appellant’s perjurious answers.

       Scopelliti testified that he took “very specific notes” of the questions the Commonwealth

asked appellant during the October 8, 2013 general district court trial, saying that he was

“keeping track of what was asked and what was answered.” Specifically, Scopelliti testified that

“[a]s the Commonwealth asked questions, she was reading from Officer Miller’s notes, and

[Scopelliti] had the same notes as Officer Miller,” on which he underlined the exact questions as

the Commonwealth’s attorney asked them. To clarify the process, counsel for appellant asked

Scopelliti: “So what you were doing is you were recording the questions asked?,” to which

Scopelliti replied, “On the piece of paper, yes.” Further, as recorded above, Scopelliti articulated
                                                - 10 -
the questions asked during the general district court trial with a great degree of specificity during

his circuit court testimony.

       Appellant further argues that because Scopelliti’s recitation of the questions did not

expressly mention such details as the date of the incident or where the incident occurred, the

evidence was insufficient to convict appellant of perjury because she could have been truthfully

denying driving at another time or in another place. The questions eliciting appellant’s

perjurious responses took place during a general district court trial involving the May 26, 2013

Albemarle County car accident, and therefore all questions asked contemplated the events of that

day. “[T]he Commonwealth need only exclude reasonable hypotheses of innocence that flow

from the evidence, not those that spring from the imagination of the defendant.” Hamilton v.

Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27, 29 (1993). To the extent that appellant

argues her denial of driving was truthful in that she was referring to another date or location, the

trial court properly rejected that hypothesis of innocence because it did not “flow from the

evidence,” and the Commonwealth has no burden to disprove any fantastic hypothesis posited by

appellant. Hamilton, 16 Va. App. at 755, 433 S.E.2d at 29.

       Accordingly, the trial court’s decision to convict appellant of perjury was not plainly

wrong and was supported by competent evidence.

                                             B. Venue

       In her second assignment of error, appellant contends that the trial court erred in

concluding that Albemarle County was a proper venue for trial of an offense committed in the

Albemarle County General District Court. Specifically, appellant argues that because the

Albemarle County General District Court is located in the Albemarle County Courthouse, which

is situated within the City of Charlottesville, the trial court was an improper venue for appellant’s

perjury trial. This Court disagrees.
                                                - 11 -
       Code § 19.2-244, the statute governing venue in criminal prosecutions, states in part:

“Except as otherwise provided by law, the prosecution of a criminal case shall be had in the

county or city in which the offense was committed.” (Emphasis added). The Commonwealth

bears the burden of proving venue by direct or circumstantial evidence, and a “criminal charge

cannot be sustained unless the evidence furnishes the foundation for a ‘strong presumption’ that

the offense was committed within the jurisdiction of the court.” Keesee v. Commonwealth, 216
Va. 174, 175, 217 S.E.2d 808, 809-10 (1975) (quoting Harding v. Commonwealth, 132 Va. 543,

548, 110 S.E. 376, 378 (1922)).

       Neither party disputes that appellant’s perjury took place within the Albemarle County

Courthouse or that the Albemarle County Courthouse is located within the bounds of the City of

Charlottesville. Without more, these facts would indicate that the Circuit Court of the City of

Charlottesville is the proper venue for the perjury prosecution under Code § 19.2-244. That

statute, however, contains an important proviso—“[e]xcept as otherwise provided by law.”

Here, the charter of the City of Charlottesville, as amended, contains additional provisions

affecting venue, and it is the proper interpretation of these provisions that determines this issue.

       In 1888, the General Assembly enacted a statute rechartering the Town of Charlottesville

as a city. 1888 Va. Acts 411-417. The statute did not purport to include language carving out

the Albemarle County Courthouse and its lands to remain part of Albemarle County, thus

drawing into question whether the courthouse was subject to county or city jurisdiction. 1888

Va. Acts 411-417. Perhaps recognizing this ambiguity, the General Assembly included language

stating: “The property now belonging to the county of Albemarle within the limits of the city of

Charlottesville, shall be subject to the joint jurisdiction of the county and city authorities, and

shall not be subject to taxation by the authorities of either county or city.” 1888 Va. Acts 415.

The following section of the statute clarified that “the courthouse and jail and their respective
                                                - 12 -
lots and other buildings thereon” were among the “property” subject to joint jurisdiction. 1888

Va. Acts 416.

       This language has remained substantially similar in every subsequent version of the

statute. See, e.g., 1908 Va. Acts 442, 455-56 (repealing and replacing 1900 version of act

creating a new charter for the City of Charlottesville and providing that “[t]he property now

belonging to the county of Albemarle within the limits of the city of Charlottesville, shall be

within and subject to the joint jurisdiction of the county and city authorities and officers, and

shall not be subject to taxation by the authorities of either county or city . . .”); see also 1900 Va.

Acts 1142; 1946 Va. Acts 746. The present version of the City of Charlottesville charter states:

“The property now belonging to the County of Albemarle within the limits of the City of

Charlottesville shall be within and subject to the joint jurisdiction of the county and city

authorities and officers, and shall not be subject to taxation by the authorities of either county or

city . . . .” Charlottesville, Va. Code of Ordinances § 48 (2016). This provision remains

unchanged from the language of the 1946 Act.

       The issue in this assignment of error turns on the meaning of “joint jurisdiction” as used

in the charter. The word “joint” when used in this context can imply united, concerted action or

power to act shared concurrently. See, e.g., Joint, Black’s Law Dictionary (10th ed. 2014)

(defining “joint” when used “of a thing” as “common to or shared by two or more persons or

entities” and when used “of a person or entity” as “combined, united, or sharing with another”);

Joint, Webster’s Third New International Dictionary (2002) (defining “joint” as, among other

things, “shared by or affecting two or more”). This Court must therefore look to the exercise of

jurisdiction contemplated by the statutory language to determine whether the joint jurisdiction

must be exercised by both jurisdictions simultaneously, or whether the city and county merely

share joint authority to exercise jurisdiction.
                                                  - 13 -
       Joint or concurrent jurisdiction granted to governing authorities, “to be of value to the

respective [authorities] or to any one, must have a practical application.” J.S. Keator Lumber

Co. v. St. Croix Boom Corp., 38 N.W. 529, 543 (Wis. 1888). If the charter required the city and

county to act jointly in criminal prosecutions arising in the Albemarle County Courthouse, a city

and county grand jury would have to meet together and issue a joint indictment; city and county

Commonwealth’s attorneys would have to appear jointly and prosecute the case together; and

city and county judges would have to decide jointly to convict a defendant. Such a mandate

would be manifestly absurd. Because “[t]he plain, obvious, and rational meaning of a statute is

to be preferred over any curious, narrow, or strained construction,” Commonwealth v. Zamani,

256 Va. 391, 395, 507 S.E.2d 608, 609 (1998), and statutes should be construed so as to avoid an

absurd result, Ford Motor Co. v. Gordon, 281 Va. 543, 549-50, 708 S.E.2d 846, 850 (2011), this

Court finds that the “joint jurisdiction” contemplated by the charter grants either the city or the

county authority to prosecute offenses taking place within the Albemarle County Courthouse.

       Notwithstanding, appellant argues that Fitch v. Commonwealth, 92 Va. 824, 14 S.E. 272

(1896), necessitates the conclusion that the trial court was an improper venue for appellant’s

perjury trial. In that case, the Supreme Court addressed where venue was proper when the

defendant committed perjury in the Augusta County Courthouse. The courthouse was located

entirely within the Staunton city limits, and thus was “within the territorial jurisdiction of

[Staunton’s] Hustings Court.” Id. at 828, 14 S.E. at 273. Accordingly, the Supreme Court

concluded that “County Court of Augusta county would have no jurisdiction of the offence,

although committed in the court, for the reason that the offence took place outside of its

territorial jurisdiction over crimes.” Id. Although the facts in Fitch are analogous, that case is

nonetheless distinguishable from the case at bar because no statutory authority or other legal

provision existed at the time granting Augusta County shared jurisdiction over crimes committed
                                                - 14 -
on county property located within Staunton city limits. Such would be the result here but for the

charter provision granting the City of Charlottesville and Albemarle County “joint jurisdiction”

over county property located within city limits. That provision coincides with the “otherwise

provided by law” caveat in Code § 19.2-244 and makes the Albemarle County Circuit Court a

proper venue for perjury committed inside the Albemarle County Courthouse.

       Accordingly, because the General Assembly’s broad grant of “joint jurisdiction” in the

charter encompasses the authority exercised by the trial court here in trying appellant for perjury,

this Court affirms the trial court’s ruling that the Albemarle County Circuit Court was a proper

venue for appellant’s perjury trial.

                                       IV. CONCLUSION

       For the foregoing reasons, this Court affirms appellant’s conviction for perjury.

                                                                                           Affirmed.




                                               - 15 -